Citation Nr: 1532192	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO. 11-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1951 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2013, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim. The transcript of that hearing is of record.

This case was previously remanded for additional development in July 2013, March 2014, May 2014, and January 2015. The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Asthma did not have its onset in service and is not otherwise related to service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by a letter sent to the Veteran in October 2009, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The October 2009 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board notes that the Veteran's complete service treatment records are unavailable due to fire-related loss. In a May 2010 VCAA letter, the RO informed the Veteran that his records were unavailable. An October 2013 VCAA letter informed the Veteran that there had been a fire at the National Archives and Records Administration on July 12, 1973, and that if his military records were stored there on that date, they may have been destroyed in the fire. The RO, at that time, asked the Veteran to complete a NA Form 13055 in detail, in order to further search for service treatment records in support of his claim. It does not appear that the Veteran submitted a completed NA Form 13055. In December 2013, the RO issued a Formal Finding on the Unavailability of Service Treatment Records and informed the Veteran of the same and requested that he submit any relevant information in his possession. To date, the Veteran has not submitted any such information. 

In any event, the Veteran's complete service treatment records are not available, and as such records are federal records, the Board is required to provide a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b). The decision herein thus contains a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule. However, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the United States Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also concludes VA's duty to assist has been satisfied. VA has obtained private and VA treatment records in addition to some service records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. Moreover, the Veteran's claim does not depend on the content of his records but upon medical causation claims related to the etiology of his asthma. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was initially afforded a VA examination in February 2014. Additional opinions were submitted in June 2014 and April 2015 and a medical addendum in April 2015. When coupled with the April 2015 medical addendum, the VA opinions, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, are adequate to decide the claim herein. 

As noted, the Veteran was afforded a Board hearing in May 2013. The VLJ who chairs a hearing must fulfill two duties. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the element of the claim that was lacking, specifically a connection between an in-service event and the asthma. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding, specifically, a VA examination and opinion. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has either identified any prejudice in the conduct of the Board hearing. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) As indicated above, the record shows that in April 2015 the RO obtained the required addendum opinion, and issued April 2015 and May 2015 Supplemental Statements of the Case. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). The VA April 2015 asbestos exposure concession adequately addresses the requirement to explain the absence of development as to that portion of the remand.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim.

Service Connection

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases. However, VA's Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 years to 45 or more years between first exposure to asbestos and development of the disease resulting from the asbestos exposure. M21-1MR, Part IV.ii.1.H.29a (as in effect March 23, 2015). An asbestos-related disease also can develop from brief exposure to asbestos. Id.
 
1. Claim for service connection for lung disability

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a) may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree within one year of separation from active duty service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. The Veteran's asthma, however, is not a chronic disease pursuant to applicable regulations governing presumptive diseases.
In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Reasonable doubt concerning any matter material to the determination is resolved in a veteran's favor. 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to a March 2012 letter from Dr. M.K., the Veteran was first diagnosed with asthma in 2007, satisfying the first prong of Shedden. 381 F.3d at 1167.

The Veteran and his representative claim that the Veteran has asthma due to pneumonia and, alternatively, due to exposure to humidity, mold, and asbestos while serving on active duty at Fort Jackson, South Carolina. The Veteran testified at his May 2013 hearing that he was treated for a breathing disorder, subsequently diagnosed as pneumonia, while serving on active duty. His VA treatment record from April 1966 reveals clear lungs while a November 1968 VA treatment record includes a normal chest x-ray. In light of the previously referenced concession, a review of the entire record, and giving the Veteran the benefit of every reasonable doubt, the Board is assuming the Veteran's in-service pneumonia and exposure to humidity, mold, and asbestos. Gilbert, 1 Vet. App. at 53. 

However, while two of the three elements that must be demonstrated to establish service connection for asthma appear to be met in this case, the third element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is not met in this case.

In this regard, a February 2014 VA medical opinion makes clear that pneumonia does not cause asthma and that the Veteran's pneumonia had resolved without any residual effects that would cause any chronic respiratory conditions.  Further, while the Veteran was likely exposed to high humidity while serving, there is no evidence of lung or chest problems in his VA treatment records from 1966 to 1968. Also, a June 2014 VA medical opinion notes that exposure to humidity does not cause asthma.

A June 2002 GAO report provides some support for the Veteran's assertion that he was exposed to mold and asbestos while serving. VA conceded asbestos exposure in an April 2015 memorandum. Once again, however, as indicated above, there was no evidence of lung or chest problems in his VA treatment records from 1966 to 1968. Moreover, an April 2015 examiner has concluded that neither exposure to mold nor exposure to asbestos causes asthma. An April 2015 medical addendum from Dr. C.B.B. of the Mayo Clinic does point out that if one already has asthma and is allergic to mold then exposure to mold may cause an asthma attack. There is, however, no evidence that the Veteran had asthma prior to any exposure to mold. In addition, as the April 2015 medical addendum states, asbestosis may produce symptoms similar to asthma but the Veteran does not have asbestosis. The analysis of the Veteran's claim remains unchanged.

The Veteran did submit a March 2012 letter from Dr. M.K. The letter, unfortunately, included neither rationale nor analysis, simply stating, in relevant part, that the Veteran "does not suffer from chronic pulmonary disease and certainly his past smoking is not the cause of his asthma."

The Veteran also submitted an April 2014 letter from Dr. J.B. The letter, unfortunately, included neither rationale nor analysis, simply stating, in relevant part, that the Veteran "suffers from multiple medical and pulmonary issues that [Dr. J.B.] believe[s] may be service connected from environmental exposures that the Veteran was subjected to while stationed in Ft. Jackson, South Carolina."

The April 2015 VA examiner reviewed both letters as well as the other evidence of record in finding that there was absolutely no significant medical literature to support a finding that asbestos causes asthma and in concluding that it was less likely than not that the Veteran's diagnosed asthma was proximately caused by asbestos or asbestosis, with the more likely etiology being allergies. Most of the probative value of a medical opinion derives from the reasoning. Therefore, a medical opinion containing, for example, only data and conclusions is not entitled to any weight. A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Unfortunately, the opinions of J.B. and M.K. include little reasoning and are, accordingly, of minimal probative weight.

Finally, while inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, the Board finds that a 52-year period after service without asthma symptomatology weighs against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The preponderance of the evidence is against the Veteran's claim that he has asthma due to pneumonia and, alternatively, due to exposure to humidity, mold, and asbestos exposure during service. Indeed, the preponderance of the evidence is against the Veteran's asthma having any connection to his military service. 

Accordingly, the benefit of the doubt rule is inapplicable and the claim must be denied. See Gilbert, 1 Vet. App. at 53.






							(Continued on the next page)

ORDER

Service connection for asthma is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


